



FORBEARANCE AGREEMENT


THIS FORBEARANCE AGREEMENT, dated as of May 3, 2017 (this “Agreement”), is
entered into by and between TerraVia Holdings, Inc. (formerly known as Solazyme,
Inc.) (“TVIA”) and those certain holders identified on the signature pages
hereto (collectively, with such other holders that execute a signature page
hereto after the Forbearance Effective Date (as defined below), the “Consenting
Holders”) of (i) the 5.00% Convertible Senior Subordinated Notes due 2019
(collectively, the “2019 Notes”) issued by TVIA pursuant to that certain
Indenture, dated as of April 1, 2014, between TVIA and Wells Fargo Bank,
National Association (including its successor or assign as trustee under said
Indenture, the “2019 Indenture Trustee”), as trustee (the “2019 Notes
Indenture”) and (ii) with respect to certain Consenting Holders, the 6.00%
Convertible Senior Subordinated Notes due 2018 (collectively, the “2018 Notes”
and, together with the 2019 Notes, the “Notes”) issued by TVIA pursuant to that
certain Indenture, dated as of January 24, 2013, between TVIA and Trustee
including its successor or assign as trustee under said Indenture (together with
the 2019 Indenture Trustee, the “Trustees”; such Indenture, the “2018 Notes
Indenture” and, together with the 2019 Notes Indenture, the “Indentures”). Each
of TVIA and the Consenting Holders shall be referred to herein as a “Party” and
collectively as the “Parties.” For purposes of this Agreement, the term
“Requisite Holders” shall mean Consenting Holders holding at least a majority in
principal amount of the 2019 Notes held by all Consenting Holders.


WITNESSETH:
WHEREAS, in January 2013, TVIA issued the 2018 Notes in the aggregate principal
amount of $125 million, of which approximately $32.5 million in aggregate
principal amount remained outstanding as of March 31, 2017;
WHEREAS, in April 2014, TVIA issued the 2019 Notes in the aggregate principal
amount of $149.5 million, of which approximately $140.5 million in aggregate
principal amount remained outstanding as of March 31, 2017;
WHEREAS, TVIA is currently engaged in a marketing process to sell all or
substantially all, or a portion of, its business (the “M&A Process”), as well as
discussions with the Consenting Holders regarding a possible restructuring of
TVIA’s obligations under the Notes that may be funded by an exit financing
facility (the “Exit Financing Search”);
WHEREAS, on April 3, 2017, TVIA failed to make the interest payment on the 2019
Notes due on such date (the “Designated Payment”);
WHEREAS, pursuant to Section 6.01(a) of the 2019 Notes Indenture, TVIA’s Default
with respect to the Designated Payment will result in the occurrence of an
“Event of Default” under the 2019 Notes Indenture if the Designated Payment is
not made on or before May 3, 2017 (the “Grace Period”);
WHEREAS, TVIA anticipates that it may not make the Designated Payment before the
expiration of the Grace Period on May 3, 2017, which nonpayment would result in
an immediate Event of Default under Section 6.01(a) of the 2019 Notes Indenture
(such Event of Default, the “Designated Payment Event of Default”);




    
    

--------------------------------------------------------------------------------




WHEREAS, TVIA acknowledges that, upon the occurrence and during the continuance
of an Event of Default of the nature of the Designated Payment Event of Default,
the 2019 Indenture Trustee or the Holders of at least 25% in aggregate principal
amount of the 2019 Notes then outstanding (subject to the limitations of Section
6.02 of the 2019 Notes Indenture) may, upon notice to TVIA, (i) accelerate 100%
of the principal of, and accrued and unpaid interest on, the 2019 Notes (such
event, the “Designated Acceleration Event”) to be due and payable immediately
upon such acceleration and seek immediate repayment in full of such amounts
(collectively, the “2019 Obligations”) and (ii) exercise any and all rights and
remedies available under the 2019 Notes Indenture, the 2019 Notes, and
applicable law;
WHEREAS, TVIA acknowledges that the occurrence of the Designated Acceleration
Event may trigger an Event of Default under Section 6.01(e)(i) of the 2018 Notes
Indenture, if such event results in acceleration of the 2019 Notes under the
2019 Notes Indenture, pursuant to which the holders of the 2018 Notes, upon the
failure of TVIA to cure such default within 30 days, could accelerate 100% of
the principal of, and accrued and unpaid interest on, the 2018 Notes to be due
and payable immediately upon such acceleration and seek immediate repayment in
full of such amounts (collectively, the “2018 Obligations” and, together with
the 2019 Obligations, the “Obligations”);
WHEREAS, TVIA has requested that the Consenting Holders, subject to the terms
hereof, temporarily forbear, solely with respect to the Designated Payment Event
of Default, from directly or indirectly accelerating (including, without
limitation, by directing the 2019 Indenture Trustee to accelerate) any amounts
due and/or payable under the 2019 Notes Indenture and otherwise exercising any
rights or remedies under the Indentures, in each case, solely during the
Forbearance Period (as defined below), in order to permit TVIA to continue the
marketing process to sell all or substantially all, or a portion of, its
business and negotiating the terms of a possible restructuring of TVIA’s
obligations under the Notes; and
WHEREAS, the Consenting Holders agree to accommodate such request of TVIA on the
terms and subject to the conditions herein set forth.
NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
Section 1.Confirmation by TVIA of Obligations.
(a)TVIA acknowledges and agrees that, as of the date of this Agreement: (i) the
aggregate principal balance of the outstanding 2019 Notes was $140.5 million and
the 2018 Notes was $32.5 million; and (ii) the accrued interest that was due and
payable under the 2019 Notes was $4.1 million.
Section 2.Forbearance; Forbearance Period; Reservation of Rights.
(a)    In reliance upon the representations, warranties and covenants of TVIA
contained in this Agreement, and upon the terms and subject to the conditions of
this Agreement, each of the Consenting Holders agrees that, solely during the
Forbearance Period, such Consenting Holder shall not (i) take any action,
enforce any of its rights or remedies or accelerate the obligations under the
Indentures, the 2019 Notes or otherwise or (ii) direct the 2019 Indenture
Trustee to take any action, enforce any rights or remedies or accelerate the
obligations under the Indentures, the


2
    
    

--------------------------------------------------------------------------------




2019 Notes or otherwise, in each case solely with respect to the Designated
Payment Event of Default and the Designated Acceleration Event, against TVIA,
its affiliates or, in each case, any assets thereof (the “Forbearance”);
provided that (y) past-due Obligations shall continue to bear interest at the
Default Rate (as defined in the Indentures) until paid in accordance with the
Indentures and (z) except as permitted by this Agreement, TVIA shall comply with
all limitations, restrictions or prohibitions that would otherwise be effective
or applicable under the Indentures during the continuance of any Event of
Default. TVIA acknowledges and agrees that the Forbearance is limited to the
extent specifically set forth above and all other terms, covenants and
provisions of the Indentures (including, without limitation, the other rights
and remedies of the Consenting Holders thereunder) shall remain in full force
and effect unaffected hereby.
(b)    The “Forbearance Period” shall commence on the Forbearance Effective Date
and shall terminate immediately and automatically on the earliest to occur of
any of the following (each, an “Automatic Forbearance Termination Event”):
(i) any Default or Event of Default under either of the Indentures (other than
the Designated Payment Event of Default), (ii) the Designated Acceleration
Event, (iii) at such time as TVIA commences any legal action, suit, or
proceeding against any of the Consenting Holders and/or any Trustee or
contesting or challenging the validity or enforceability of this Forbearance
Amendment or any of the Indentures, and (iv) June 28, 2017, at 11:59 pm New York
time (the “Outside Date”); provided that the Outside Date may be extended by
agreement in writing (including, without limitation, by electronic mail through
counsel) by the Parties.
(c)    In addition to Section 2(b) of this Agreement, this Agreement may be
terminated by the Requisite Holders by delivery to TVIA of a written notice
(including, without limitation, by electronic mail through counsel) upon the
occurrence and during the continuation of any of the following events (each, a
“Consenting Holder Forbearance Termination Event” and, together with an
Automatic Forbearance Termination Event, a “Forbearance Termination Event”):
i.
During the Forbearance Period, TVIA or any of its subsidiaries makes or enters
into any agreement obligating it to make any material payment or expenditure
outside the ordinary course of business, or otherwise effects a transaction
outside the ordinary course of business, including, without limitation, (A) any
sale of material assets of TVIA or any of its subsidiaries or (B) any material
payment or expenditure outside the ordinary course of business with respect to
executive compensation or benefits (including, without limitation,
change-of-control payments);

ii.
During the Forbearance Period, TVIA or any of its subsidiaries makes, or enters
into any agreement obligating it to make, any material payment (whether in the
form of a dividend, management fee, stock repurchase, or otherwise) to any
subsidiary or affiliate of TVIA other than a direct or indirect payment to or
for the benefit of Solazyme Bunge Produtos Renovaveis Ltda. (“SB Oils”) for the
purpose of funding the ordinary course operating-related expenses of SB Oils,
which are not expected to be greater than $4 million during the Forbearance
Period;



3
    
    

--------------------------------------------------------------------------------




iii.
During the Forbearance Period, TVIA or any of its subsidiaries takes or causes
to be taken any material adverse action with respect to any material contract of
or for the benefit of TVIA or such subsidiary that would result in a material
adverse effect on TVIA, any of its subsidiaries or their respective businesses,
assets or prospects;

iv.
During the Forbearance Period, TVIA fails to (A) continue to review its and its
subsidiaries’ operations and take all reasonable efforts in good faith to reduce
expenditures, (B) on or before May 9, 2017, provide the financial advisors of
the Consenting Holders historic budget detail with respect thereto, and (C) on
or before May 17, 2017, provide the financial advisors of the Consenting Holders
a proposal to further reduce its ongoing consolidated operating expenses;

v.
During the Forbearance Period, TVIA or any of its subsidiaries incurs (A) any
indebtedness for borrowed money (including any purchase money indebtedness or
capital leases) or (B) any indebtedness that is secured by liens on any assets
of TVIA or any of its subsidiaries or otherwise senior in right of payment or
priority (in any way whatsoever) to the Obligations. For the avoidance of doubt,
it shall not constitute a Consenting Holder Forbearance Termination Event if
TVIA amends, restates or otherwise modifies any of the terms of (1) that certain
Loan and Security Agreement, dated as of June 28, 2016, by and between Silicon
Valley Bank and TVIA or (2) that certain Loan Facility Agreement, dated as of
December 17, 2013, as amended from time to time, by and among Bunge
Fertilazantes S.A., as successor in interest to Bunge Alimentos S.A. (together,
“Bunge”), SB Oils and TVIA; provided that, in either case, such amendment,
restatement, or other modification shall not have a material adverse effect on
TVIA or the Consenting Holders. For the avoidance of doubt, the incurrence of
any additional indebtedness by TVIA of the types described in the foregoing
clause (A) or (B) shall be deemed to have a material adverse effect on the
Consenting Holders;

vi.
If, during the Forbearance Period, TVIA does not work diligently to advance both
the M&A Process and Exit Financing Search, and does not establish May 31, 2017
as a firm deadline for the delivery of (A) non-binding indications of interest
in the M&A Process and (B) non-binding financing proposals in the Exit Financing
Search;

vii.
If, prior to May 26, 2017, at 11:59 pm New York time, TVIA and the Consenting
Holders have not agreed in writing to the material terms of a potential
restructuring; or

viii.
During the Forbearance Period, TVIA does not pay, within ten (10) business days
of receipt of an invoice, the reasonable and documented fees and expenses of
Brown Rudnick LLP, as counsel to certain Consenting Holders.



4
    
    

--------------------------------------------------------------------------------




In furtherance of the foregoing, during the Forbearance Period, TVIA shall
promptly provide the Consenting Holders (or, in the event that such information
is or may be non-public or otherwise restricting, the Consenting Holders’ legal
and financial advisors) with (a) information relating to (i) any action or
development that has or reasonably could have a material adverse effect on TVIA
or the Consenting Holders and (ii) any action or development that constitutes or
reasonably could constitute a Consenting Holder Forbearance Termination Event,
(b) any information reasonably requested by the Consenting Holders’ legal and
financial advisors, (c) weekly updates on TVIA’s ongoing sale and financing
processes, and (d) beginning no later than May 12, 2017, a 13-week cash flow
forecast and, thereafter, weekly updates thereto. TVIA’s failure to provide any
of information set forth in the foregoing clauses (a) through (d) shall
constitute a Consenting Holder Forbearance Termination Event if such failure is
not cured within three (3) days thereof.
In addition, and notwithstanding anything herein or in the 2019 Indenture to the
contrary, solely during the Forbearance Period, the occurrence of a Consenting
Holder Forbearance Termination Event of the type described in clause (v)(B)
above (with respect to indebtedness greater than $10 million incurred outside of
the ordinary course by TVIA or any of its subsidiaries other than SB Oils) shall
be prohibited by this Agreement and upon such prohibited Consenting Holder
Forbearance Termination Event occurring, 100% of the 2019 Obligations shall
become and shall automatically be immediately due and payable, without notice to
TVIA or any other action by any Consenting Holder.  Notwithstanding the
preceding sentence, TVIA and any of its subsidiaries may incur senior and/or
secured indebtedness during the Forbearance Period without triggering any such
acceleration so long as the Consenting Holders are provided written notice of
the terms of any such proposed financing (including, without limitation, by
electronic mail through Brown Rudnick LLP) and given seven days in which to
match in writing such terms in their entirety (subject to definitive
documentation consistent with such terms).
(d)    The Forbearance is limited in nature and nothing contained herein is
intended, or shall be deemed or construed (i) to constitute a waiver of the
Designated Payment Event of Default or any other past or future Default or Event
of Default or compliance with any other term or provision of the Indentures or
applicable law, (ii) to establish a custom or course of dealing between TVIA, on
the one hand, and any Consenting Holder, on the other hand, or (iii) a
commitment to provide financing, or (iv) otherwise to constitute a waiver of any
right or remedy that any Consenting Holder may have under the Indentures, the
Notes, or applicable law or in equity, all of which are expressly reserved. For
the avoidance of doubt, the Consenting Holders expressly reserve the right to
exercise or direct a Trustee to exercise, as the case may be, all remedies under
the applicable Indenture, at law or in equity immediately upon the occurrence of
a Forbearance Termination Event, including, without limitation, in respect of
the Designated Payment Event of Default and/or any other Defaults or Events of
Default then existing. Except for the Forbearance, solely to the extent
expressly set forth above, the Consenting Holders reserve each and every right
and remedy they may have under the Indentures, at law and in equity.
(e)    The Parties agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that any Trustee
or any Consenting Holder may be entitled to take or bring in order to enforce
its rights and remedies against TVIA are, to the fullest extent permitted by law
or in equity, tolled and suspended for, during, and as a result of the
Forbearance Period.


5
    
    

--------------------------------------------------------------------------------




Section 3.Representations and Warranties.
TVIA hereby represents and warrants to the Consenting Holders that as of the
date hereof: (a) it is duly incorporated, formed or organized, as applicable,
and validly existing and in good standing under the laws of its jurisdiction of
organization; (b) the execution, delivery and performance of this Agreement are
within its powers, have been duly authorized, and do not contravene (i) its
certificate of incorporation, bylaws or other organizational documents or (ii)
any applicable law, statute, regulation, ordinance, tariff or order; (c) no
consent, license, permit, approval or authorization of, or registration, filing
or declaration with any governmental authority or other person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement by or against it; (d) this Agreement has been duly executed
and delivered by it; (e) this Agreement constitutes its legal, valid and binding
obligations enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and (f) after
giving effect to this Agreement, it is in compliance with all covenants and
agreements in the Indentures (other than with respect of the making of the
Designated Payment).
Section 4.Conditions to Effectiveness of this Agreement; Public Filing.
(a)    This Agreement shall become effective as to each Consenting Holder (the
date of such effectiveness being referred to herein as the “Forbearance
Effective Date”) upon execution of this Agreement by the respective Consenting
Holder and TVIA.
(b)    TVIA shall, on or before 5:30 pm New York time on the Forbearance
Effective Date, file a Form 8-K announcing (i) the material terms and conditions
of this Agreement, and (ii) including a copy of this Agreement as an exhibit
thereto.
Section 5.Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of each Party and
their respective successors and assigns. Each Consenting Holder acknowledges and
agrees that during the period commencing on the date hereof and ending on the
last day of the Forbearance Period, it shall not transfer or assign any of its
Notes or rights under the Indentures or this Agreement to (nor shall any such
transfer or assignment become effective in respect of) any Person that is not a
Consenting Holder or that does not agree to become a Consenting Holder
concurrently with such transfer or assignment.
Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, each Consenting Holder is executing and becoming bound by this
Agreement solely as to the specific business unit, division or desk of such
Consenting Holder (in each case as set forth in greater detail in that certain
letter agreement, dated as of April 1, 2017, between TVIA and the Consenting
Holders), and no affiliate of such Consenting Holder or other business unit,
division or desk within any such Consenting Holder shall be subject to this
Agreement except in accordance with this Section 4; provided that no Consenting
Holder shall make or direct any such affiliate or other such business unit,
division or desk within such Consenting Holder to (i) take any action, enforce
any of its rights or remedies or accelerate the 2019 Obligations under the 2019
Notes Indenture, the 2019 Notes or otherwise, or (ii) direct the 2019 Indenture
Trustee to take any action, enforce any rights or remedies or accelerate the
2019 Obligations under the 2019 Indenture, the 2019 Notes or otherwise.


6
    
    

--------------------------------------------------------------------------------




Section 6.No Third Party Beneficiaries.
No Person other than TVIA and the Consenting Holders shall have any rights
hereunder or be entitled to rely on this Agreement, and all other third party
beneficiary rights are hereby expressly disclaimed; provided, however, that
nothing herein shall prohibit TVIA from disclosing the existence of terms of
this Agreement.
Section 7.Severability.
The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.
Section 8.Governing Law, Jurisdiction; Waiver of Jury Trial.
Section 17.04 and Section 17.13 of the Indentures apply to this Agreement,
mutatis mutandis.
Section 9.Amendments.
The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of each of the Parties.
Section 10.Good Faith Cooperation; Further Assurances.
The Parties hereby agree to execute and deliver from time to time such other
documents and take such other actions as may be reasonably necessary in order to
effectuate the terms hereof. The Parties shall cooperate with each other and
with their respective counsel in good faith in connection with any steps
required to be taken as part of their respective obligations under this
Agreement.
Section 11.Prior Negotiations; Entire Agreement.
This Agreement (together with the Indentures and the Notes) constitutes the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all other prior negotiations, understandings or agreements with
respect to the subject matter hereof.
Section 12.Interpretation.
This Agreement is the product of negotiations of the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.
Section 13.Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument.


7
    
    

--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or by electronic mail (e.g., “.pdf” or “.tif”) shall be
effective as delivery of an original executed counterpart of this Agreement.
Section 14.Section Titles.
The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the Parties. Any
reference in this Agreement to any “Section” refers, unless the context
otherwise indicates, to a section of this Agreement.
[signature pages follow]









IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the day and year first above written.
TERRAVIA HOLDINGS, INC. (formerly Solazyme, Inc.)




By:        
Name:
Title:


ZAZOVE ASSOCIATES, LLC




By:        
Name:
Title:


PASSPORT CAPITAL, LLC




By:        
Name:
Title:


LAZARD ASSET MANAGEMENT LLC




By:        
Name:
Title:


CITADEL EQUITY FUND, LTD.




By:        
Name:
Title:


GILEAD CAPITAL LP




By:        
Name:
Title:




8
    
    